339 F.3d 1012
Juan MONJARAZ-MUNOZ, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 02-70227.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted February 7, 2003.
Filed April 28, 2003.
Amended August 8, 2003.

Karla L. Kraus, Law Offices of Karla L. Kraus, San Diego, CA, for the petitioner.
Jennifer A. Parker and Cindy S. Ferrier, U.S. Department of Justice, Office of Immigration Litigation, Washington, DC, for the respondent.
On Petition for Review of an Order of the Board of Immigration Appeals. INS No. Acy-utj-jqs.
Before HALL, THOMPSON and BERZON, Circuit Judges.

ORDER

1
The opinion filed on April 28, 2003, and found at 327 F.3d 892, is hereby amended. The last paragraph, on page 398, is deleted and replaced with the following text:


2
The petition for review is GRANTED. We REMAND for further proceedings consistent with this opinion.


3
With this amendment, Respondent's petition for rehearing is DENIED.